In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00401-CV

JOE GRISEL, DAVID MORRISON,                §   On Appeal from the 348th District Court
HMCRT, LLC, ENVISAGE CAPITAL,
LLC, CYNDEX SERVICES LLC, WANDA
J. BARRERAS, AND C-7 DEVELOPMENT           §   of Tarrant County (348-282711-15)
PARTNERS, LLC, Appellants

V.                                         §   March 10, 2022

EVEREST INTERNATIONAL, LLC,
Appellee                                   §   Memorandum Opinion by Justice Kerr


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the trial court’s

judgment is affirmed in part and reversed in part. We reverse the trial court’s

judgment as to Appellants Wanda J. Barreras and Cyndex Services LLC and order that

Appellee Everest International, LLC take nothing against them. We affirm the

remainder of the trial court’s judgment.
       It is further ordered that Appellants Joe Grisel, David Morrison, HMCRT,

LLC, Envisage Capital, LLC, and C-7 Development Partners, LLC must pay all costs

of this appeal.


                                   SECOND DISTRICT COURT OF APPEALS


                                   By _/s/ Elizabeth Kerr__________________
                                      Justice Elizabeth Kerr